Citation Nr: 0517842	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the recoupment of the full amount of the veteran's 
separation pay of $30,000.00 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from June 1971 to 
August 1974, July 1976 to December 1987 and from October 1988 
to April 1994.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The veteran was separated from active service in December 
1987 and at separation from military service he received 
separation pay in the amount of $30,000; the reason for 
separation was failure of selection for permanent promotion.


CONCLUSION OF LAW

The recoupment of separation pay, in the amount of $30,000.00 
received in December 1987, by withholding the veteran's VA 
disability compensation is proper as a matter of law.  10 
U.S.C.A. § 1174 (West 2002); 38 C.F.R. § 3.700 (2004); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that VA's recoupment of the full amount of 
severance pay ($30,000) he received at separation from active 
service was not appropriate.  Having carefully considered the 
veteran's contentions in light of the record and the 
applicable law, the Board finds that the claim fails as a 
matter of law and will be denied on this basis.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The veteran does not dispute the relevant facts as noted in 
the rating decision and the statement of the case.  He 
received separation pay in the amount of $30,000.00 when he 
was separated from the military service in December 1987.  
The record shows that $6,000.00 of that amount was withheld 
for Federal income tax purposes.  He argues initially, as set 
forth in his November 2003 correspondence, that the VA should 
be held to information provided to him in March 1999 that 
advised him only the after-tax amount of separation pay would 
be recouped.  

However, this liberalized rule applies to separation pay 
awarded after September 30, 1996.  On this point the law is 
clear.  Payment of government benefits must be authorized by 
statute; therefore, erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.  Lozano v. Derwinski, 1 Vet. App. 184 (1991), 
relying upon OPM v. Richmond, 496 U.S. 414, 110 L. Ed. 2d 
387, 110 S. Ct. 2465 (1990).  

Regarding the applicable law and implementing regulations 
governing recoupment, the RO advised the veteran in June 1995 
and March 1999 correspondence of the requirement that the 
entire amount of his separation pay must be recovered.  He 
currently receives a 40 percent disability evaluation for his 
service-connected disability as a result of a February 1999 
rating decision.  The veteran in March 1999 correspondence 
asked for some relief stating that withholding this entire 
amount of compensation would create a hardship for his family 
on account of current circumstances.

Recoupment of the veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.



This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i). The language of this regulation mirrors the 
statute and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay subject to recoupment 
of the total amount received as separation pay."  The Board 
is bound not only by the law prescribed by Congress, but also 
by the precedent opinions of VA's Office of General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002).  An opinion of the VA 
General Counsel, VAOGCPREC 14-92, concluded that, "[i]n 
accordance with the provisions of 10 U.S.C.A. § 1174 and 38 
C.F.R. § 3.700, VA disability compensation should be offset 
to recoup the amount of special separation benefits received 
by a former member of the armed forces." See also VAOGCPREC 
12-96.

While the Board is sympathetic to the veteran's position, the 
Board is bound by the law, and this decision is dictated by 
the relevant statutes and regulations.  38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here the 
veteran received the separation pay prior to the liberalized 
law that applied to payments received after September 30, 
1996, which allows for a reduction of the amount recouped 
equal to the amount of separation pay withheld for Federal 
income tax purposes.  VA does not have any discretion in the 
recoupment of the separation pay the veteran received, as it 
was paid prior to the effective date of the liberalizing 
legislation.  

Thus the veteran has failed to state a claim upon which 
relief may be granted, and that the claim must be denied for 
lack of legal merit.  Accordingly, the claim must be denied 
by operation of law.  In essence, the appellant seeks to have 
the Board waive the rule that payments of money from the 
federal treasury are limited to those authorized by statute, 
a waiver authority the Board or VA does not possess.  See for 
example Sandstrom v. Principi, 358 F.3d 1376 (Fed. Cir. 2004) 
holding in essence that no payment may result without an 
expressed or implied statutory authority to do so.  See also 
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  



ORDER

Recoupment of the full amount of the veteran's separation pay 
of $30,000.00 having been required by law, the appeal is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


